 

PRE-MERGER COLLABORATION AGREEMENT


This Pre-Merger Collaboration Agreement (hereinafter the “Agreement”) is entered
into and shall become effective as of February 26, 2015, by and among VICTORY
ENERGY CORPORATION, a Nevada corporation (“Victory”), LUCAS ENERGY, INC., a
Nevada corporation (“Lucas”), AURORA ENERGY PARTNERS, a Texas general
partnership (“Aurora”), NAVITUS ENERGY GROUP, a Texas general partnership
(“Navitus”), and AEP ASSETS, LLC, a newly formed Texas limited liability company
(“Sub”). Victory, Lucas, Aurora, Navitus and Sub are referred to individually as
a “Party” and, collectively, as the “Parties.”


BACKGROUND


On February 3, 2015, Victory and Lucas entered into a Letter of Intent for
Business Combination between Victory and Lucas (the “Letter of Intent”) that
outlines the proposed terms under which Victory and Lucas plan to combine
through a merger (the “Merger”). The terms outlined in the Letter of Intent are
to become the basis of a Definitive Merger Agreement between Victory and Lucas
(the “Definitive Agreement”) and the consummation of the Merger will be subject
to the Parties entering into the Definitive Agreement and satisfying the various
conditions to closing that will be included in the Definitive Agreement.


Victory owns 50% of the partnership interests of Aurora and Navitus owns the
remaining 50% of the partnership interests in Aurora. Under the terms of the
Aurora partnership agreement, Victory has substantial control over the
operations and policies of Aurora and, accordingly, the financial statements of
Aurora are consolidated into Victory’s financial statements for financial
reporting purposes. Victory and Navitus have worked together since the
establishment of Aurora to increase proved reserves and the valuation of Aurora,
with a future goal of consolidating 100% of the partnership interests in Aurora
under Victory and moving to an exchange such as the NYSE or NASDAQ. The Merger
presents an opportunity for Victory and Navitus to consolidate ownership of all
of the partnership interests in Aurora under Victory concurrently with the
consummation of the Merger.


In order to consummate the Merger, Navitus and Victory will amend the Second
Amended Partnership Agreement of Aurora, dated October 1, 2011, between Navitus
and Victory, as amended by the Addendum to Second Amended Partnership Agreement,
dated August 23, 2012 (the “Aurora Partnership Agreement”) to require Navitus to
transfer all of its partnership interests in Aurora to the combined publicly
traded company that results from the Merger (the “Combined Company”) or an
affiliate of the Combined Company concurrent with the Merger. At the closing of
the Merger, Navitus will also release Aurora from any and all claims that
Navitus may have against Aurora for further distributions, the repayment of any
loans, any indemnification rights or other claims other than (a) the right to
receive Combined Company common stock in the Merger, (b) the right to receive
the Lightnin proceeds from sale distribution (as described below), (c) the right
to receive a proportionately reduced five percent (5%) overriding royalty
interest (“ORRI”) in all existing and subsequently acquired properties over the
next ten years (i.e., production, mineral rights, acreage, drilling and
development, acquisitions, divestitures, etc.), commencing on the completion of
the merger transaction, and (d) any other excluded items specifically provided
for in the release.






--------------------------------------------------------------------------------

 



Lucas’ has certain rights (the “Well Rights”) in five (5) Penn Virginia wells
that are scheduled to be funded in February through March 2015 and go into
production in April 2015 and two (2) Earthstone Energy/Oak Valley Resources
wells that are scheduled to be funded on or before April 1, 2015 and begin
production in June or July of 2015 (such seven wells are referred to in this
Agreement as the “Wells.”). Sub is a wholly-owned subsidiary of Aurora. Sub was
formed for the purpose of acquiring the Well Rights from Lucas and providing the
funding necessary to drill, complete and commence production at the Wells. Lucas
has obtained a partial release (the “Release”) from Louise H. Rogers, Lucas’
secured lender, and Sharon E. Conway, as Trustee under that certain Mortgage,
Deed of Trust, Assignment, Security Agreement, Financing Statement and Fixture
Filing, dated August 13, 2013 (the “Mortgage”), that permits Lucas to transfer
the Well Rights to Sub and permits Sub to pledge the Well Rights as collateral
for debt that will be issued by Sub or its affiliates to fund the drilling and
completion of the Wells.


Sub will retain all Well Rights whether or not the Merger is consummated. If the
Merger is consummated, then Sub will be owned directly or indirectly by the
Combined Company. If the Merger is not consummated, then Sub will remain a
wholly-owned subsidiary of Aurora, which is controlled by Victory and owned
equally by Victory and Navitus.


In order to maintain the Well Rights, the holder of the Well Rights must satisfy
specific funding requirements by set funding dates (the “Well Funding
Requirements”). Exhibit A to this Agreement sets forth the Well Funding
Requirements. Victory, Navitus, Aurora and their affiliates will use
commercially reasonable efforts to provide sufficient funding to Sub so that Sub
can meet the Well Funding Requirements.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:


1.Amendment to Aurora Partnership Agreement. On or before the consummation of
the Merger, Victory, Navitus and Aurora shall enter into an amendment to the
Aurora Partnership Agreement (the “Amendment”) that is reasonably acceptable to
Lucas that requires Navitus to transfer all of its partnership interests in
Aurora to the Combined Company or an affiliate of the Combined Company
concurrent with the Merger for the consideration specified in the Amendment. The
Amendment shall contain a release from Navitus in favor of Aurora, Victory and
Sub that will become effective upon consummation of the Merger. Except for (a)
the right to receive the aforementioned Combined Company common stock, (b) the
right to receive a $1.8 million distribution as a result of the June 2014 sale
of the Lightnin property, (c) the right to a proportionately reduced five
percent (5%) ORRI in all existing and subsequently acquired properties over the
next ten years (i.e., production, mineral rights, acreage, drilling and
development, acquisitions, divestitures, etc.), commencing on the completion of
the Merger, and (d) any other excluded items specifically provided for in the
release, the release shall release Aurora, Victory and Sub from any and all
claims that Navitus may have against Aurora, Victory and Sub for further
distributions, the repayment of any loans, any indemnification rights or any
other rights.

2



--------------------------------------------------------------------------------

 

2.    Transfer of Well Rights; Monitoring Rights; Effect of Merger.
(a)    Transfer of Well Rights. On the date hereof, Lucas shall transfer to Sub
all of Lucas’ right, title and interest in and to the Well Rights pursuant to
those certain Partial Assignment and Bill of Sale of Wellbore Rights in the form
attached hereto as Exhibit B and such other transfer documents as may be set
forth as Exhibit B to this Agreement (such documents being the “Transfer
Documents”).
(b)    Information and Monitoring Rights. Sub shall keep Lucas reasonably
informed regarding Sub’s operations as they relate to the financing of the
Wells. Promptly following Lucas’ written request, Sub shall deliver to Lucas
such financial and other information regarding Sub as Lucas may reasonably
request. Sub shall permit Lucas, at Lucas’ expense, to visit and inspect Sub’s
properties; examine its books of account and records; and discuss the Sub’s
affairs, finances, and accounts with Sub’s officers, during normal business
hours of Sub as may be reasonably requested by Lucas.
(c)    Effect of Merger. If the Merger is consummated, then Sub shall become a
direct or indirect subsidiary of the Combined Company. If the Letter of Intent
is terminated and/or if the Definitive Agreement is entered into and thereafter
terminated such that the Merger does not occur, then Sub shall retain ownership
of the Wells and the Well Rights and Lucas shall have no claim whatsoever to the
Wells or the Well Rights.
3.    Well Funding Requirements. Exhibit A to this Agreement contains the Well
Funding Requirements, which include the amounts and timing of all payments that
are required to be made under that letter of intent, dated February 9, 2015,
between Oak Valley Operating, LLC, Sabine River Energy, LLC and Lucas relating
to the Boggs No. 1H and 2H Wells and the related Participation Agreement and
Joint Operating Agreement referred to therein and similar operating and/or
participation agreements relating to the Penn Virginia Wells (collectively, the
“Operating Agreements”) in order for the owner of the Well Rights to maintain
compliance with the Operating Agreements. Victory, Aurora, Navitus and Sub shall
use commercially reasonable efforts to raise sufficient capital and provide such
capital to Sub so that Sub can satisfy the Well Funding Requirements
4.    Issuance of Promissory Note. On the date hereof, Sub shall issue to Louise
H. Rogers, Lucas senior secured lender, a promissory note in the principal
amount of $250,000 that bears interest at the applicable federal rate and that
is in the form of Exhibit C attached hereto (the “Note”). The Note shall become
due and payable within ninety (90) days following the earlier of (a) the
termination of the Letter of Intent or the termination of the Definitive
Agreement, or (b) upon the failure of Sub to satisfy the Well Funding
Requirements, which failure is not cured within sixty (60) days of Sub receiving
written notice from Lucas of such failure. The Note and all obligations
thereunder shall automatically be forgiven if the Merger is consummated.
5.    Representations and Warranties of the Parties. Each of the Parties
represents and warrants to each other Party as follows:

3



--------------------------------------------------------------------------------

 

(a)    Authorization; Enforcement. This Agreement and the agreements
contemplated hereby that are to be entered into by the Parties have been duly
and validly authorized, executed and delivered by such Party and are each valid
and binding agreements of such Party enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.
(b)    Organization. Each such Party is duly organized, formed or incorporated,
as the case may be and existing in good standing under the laws of its
jurisdiction of incorporation and has the requisite power to own its properties
and to carry on its business as now being conducted.
6.    Additional Representations and Warranties of Lucas as to the Well Rights.
Lucas represents and warrants to the other Parties as follows:
(a)    Well Funding Requirements. The Well Funding Requirements set forth on
Exhibit A correctly list the amount and timing of all payments currently
required and known to be made under the Operating Agreements in order to
maintain compliance therewith.
(b)    Release. The Release is valid, binding and enforceable and releases the
Wells from the mortgage and security interest imposed upon the Wells under the
Mortgage. The Transfer Documents and the Release are the only documents
necessary to effectively transfer Lucas’ interest in the Wells to Sub free and
clear of the Mortgage.
(c)    No Conflicts; Consents. The execution and delivery by Lucas of this
Agreement does not, and the consummation of transactions contemplated hereby and
compliance with the terms hereof will not, contravene, conflict with or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any lien upon any of the properties
or assets of Lucas under, any provision of (i) the Lucas’ articles of
incorporations or bylaws as amended through the date hereof, (ii) any material
contract to which Lucas is a party or to which any of its properties or assets
is subject or (iii) subject to the filings and other matters contemplated by
this Agreement, any material order of any governmental agency or material
federal, state or foreign law applicable to Lucas or its properties or assets,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on Lucas, a material adverse effect
on the ability of Lucas to perform its obligations under this Agreement or on
the ability of Lucas to consummate the transactions contemplated hereby or by
the Letter of Intent. No waiver, consent or approval of, or registration,
declaration or filing with, or permit from, any governmental agency is required
to be obtained or made by or with respect to Lucas in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

4



--------------------------------------------------------------------------------

 

7.    Additional Agreements.
(a)    Further Assurances. Each Party shall do and perform, or cause to be done
and performed, at its expense, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as another Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(b)    Pre-Merger Loan and Funding Agreement. Concurrently herewith Lucas and
Victory shall enter into a pre-merger loan and funding agreement (the “Loan
Agreement”) on terms mutually agreeable to Lucas and Victory pursuant to which
Victory will make certain loans to Lucas in order to provide Lucas with working
capital and funds necessary to pay down specified accounts payable during the
period prior to the consummation of the Merger. Lucas and Victory shall operate
in accordance with the Budget (as defined in the Loan Agreement), which shall
govern the timing and use of loans made by Victory to Lucas under the Loan
Agreement.
8.    Governing Law; Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Texas without regard to the principles
of conflict of laws. The Parties hereby consent to the nonexclusive jurisdiction
of any state or federal court situated in Harris county, Texas, and waive any
objection based on forum non conveniens, with regard to any actions, claims,
disputes or proceedings relating to this Agreement or any transactions arising
herefrom, or enforcement and/or interpretation of any of the foregoing. Nothing
herein will affect a Party’s right to serve process in any manner permitted by
law, or limit a Party’s right to bring proceedings against another Party in the
competent courts of any other jurisdiction or jurisdictions.
(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
signature pages from such counterparts have been delivered as required by this
Agreement.
(c)    Headings; Interpretation. The headings of this Agreement are for
convenience of reference and shall not form a part of, or affect the
interpretation of, this Agreement. As used herein, unless the context clearly
requires otherwise, the words “herein,” “hereunder” and “hereby” shall refer to
the entire Agreement and not only to the Section or paragraph in which such word
appears. If any date specified herein falls upon a Saturday, Sunday or legal
holiday in the state of Texas, the date shall be construed to mean the next
business day following such Saturday, Sunday or legal holiday. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
legal holiday in the state of Texas. Each Party intends that this Agreement be
deemed and construed to have been jointly prepared by the parties. As a result,
the parties agree that any uncertainty or ambiguity existing herein shall not be
interpreted against any of them.
(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or

5



--------------------------------------------------------------------------------

 

enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
(e)    Entire Agreement; Amendments. This Agreement and the documents referenced
herein (which are incorporated herein by reference) contain the entire
understanding of the parties with respect to the matters covered herein and
supersede all prior agreements, negotiations and understandings, written or
oral, with respect to such subject matter. Except as specifically set forth
herein, none of the Parties makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement shall
be waived or amended other than by an instrument in writing signed by each of
the Parties hereto. No delay or omission of any party hereto in exercising any
right or remedy hereunder shall constitute a waiver of such right or remedy, and
no waiver as to any obligation shall operate as a continuing waiver or as a
waiver of any subsequent breach.
(f)    Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile or e-mail (if via facsimile
or e-mail, to be followed within one (1) business day by an original of the
notice document via overnight courier) and shall be effective (i) five (5)
business days after being placed in the mail, if sent by registered mail, return
receipt requested, (ii) upon receipt, if delivered personally, (iii) upon
delivery by facsimile or e-mail (if received between 8:00 a.m. and 5:00 p.m.
EST; otherwise delivery shall be considered effective the following business
day) or (iv) one (1) business day after delivery to a courier service for
overnight delivery, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be as specified on the
signature page hereto. Each party shall provide written notice to the other
parties of any change in address.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns; provided, however, that no Party may assign its rights hereunder or
delegate its duties hereunder without the prior written consent of the other
Parties hereto.
(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other individual or entity.
(i)    Survival. The representations, warranties and agreements of the Parties
shall survive the execution and delivery of this Agreement.
(j)    Remedies. No provision of this Agreement providing for any specific
remedy to a Party shall be construed to limit such Party to that specific
remedy, and any other remedy that would otherwise be available to such Party at
law or in equity shall also be available. The Parties also intend that the
rights and remedies hereunder be cumulative, so that exercise of any one or more
of such rights or remedies shall not preclude the later or concurrent exercise
of any other rights or remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Parties will be entitled to specific performance under this Agreement. The
Parties agree that monetary damages may not be adequate compensation for

6



--------------------------------------------------------------------------------

 

any loss incurred by reason of any breach of obligations described in the
foregoing sentence and hereby agrees to waive in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.    
(k)    Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.


Signature
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.


 
VICTORY ENERGY CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Kenneth Hill
 
 
 
Name: Kenneth Hill
 
 
 
Title: Chief Executive Officer
 



Date: March 3, 2015







7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date and year first written above.
VICTORY ENERGY CORPORATION


By:/s/                  
Name:
Title


Address: 3355 Bee Caves Road, Suite 608
Austin, TX 78746
Fax:
Email:


LUCAS ENERGY, INC.


By: /s/                  
Name:
Title


Address: 3555 Timmons Lane, Suite 1550
Houston, TX 77027
Fax:
Email:


AURORA ENERGY PARTNERS


By: VICTORY ENERGY CORPORATION,
its Managing Partner


By: /s/                  
Name:
Title


Address: 3355 Bee Caves Road, Suite 608
Austin, TX 78746
Fax:
Email:




AEP ASSETS, LLC


By: AURORA ENERGY PARTNERS,
its Managing Member


By: VICTORY ENERGY CORPORATION,
its Managing Partner


By: /s/                  
Name:
Title


Address: 3355 Bee Caves Road, Suite 608
Austin, TX 78746
Fax:
Email:


NAVITUS ENERGY GROUP


By: JAMES CAPITAL CONSULTING LLC,
its Managing Partner


By: /s/                 
Name:
Title


Address: 3660 Stoneridge Road
Suite, F-102
Austin, TX 78746
Fax:
Email:




 






8



--------------------------------------------------------------------------------

 

EXHIBIT A
Well Funding Requirements
Lucas represents and warrants that the following are the Well Funding
Requirements as confirmed by AFE and Lucas accounting department as of February
14, 2015.
1.
End of February - $321,077 for Penn Virginia Platypus wells

2.
On or before March 1 - $195,928 for Oak Valley Resources Boggs unit site prep

3.
End of March - $965,781 for Penn Virginia Dingo wells

4.On or before April 1 - $7,981,489 for Oak Valley Resources Boggs unit drilling
and completion






--------------------------------------------------------------------------------

 



EXHIBIT B
Well Rights Transfer Documentation


NOTICE OF CONFIDENTIALLY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


STATE OF TEXAS                            §
                    §
COUNTIES OF LAVACA AND
GONZALES                                 §    




PARTIAL ASSIGNMENT AND BILL OF SALE OF WELLBORE RIGHTS




This Assignment and Bill of Sale of Wellbore Rights (“Assignment”), dated
effective as of February 24, 2015 (the “Effective Date”), is from LUCAS ENERGY,
INC., a Nevada corporation, whose mailing address is 3555 Timmons Lane, Suite
1550, Houston, Texas 77027 (hereinafter referred to as “Assignor”), to AEP
ASSETS, LLC, a Texas limited liability company, whose mailing address is 3355
Bee Caves Road, Suite 608, Austin, Texas 78746 (hereinafter referred to as
“Assignee”),


WHEREAS, Assignor owns certain leasehold working interest in and to the Dingo
Unit and the Platypus Hunter Unit, each located partially in both Gonzales and
Lavaca Counties, Texas, along with the Dingo Unit 1H , the Dingo Unit 2H, and
the Dingo Unit 3H (the “Dingo Unit 1H, 2H & 3H Wellbores”),and with the Platypus
Hunter 2H and the Platypus Hunter 3H (the “Platypus Hunter 2H & 3H Wellbores”),
being more particularly described on the respective exhibits “A-1” and “A-2”
attached hereto.


NOW THEREFORE, Assignor, for and in consideration of the payment by Assignee of
the sum of Ten Dollars ($10.00), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, does herby agree to
convey all the certain leasehold working interest owned by Lucas in and to the
Dingo Unit 1H, 2H, and 3H Wellbores along with the Platypus Hunter 2H & 3H
Wellbores, as proposed, along with all right, title and interest owned by Lucas
lying within 100’ laterally perpendicular to the wellbores as drilled (the
“Wellbore Rights”).










--------------------------------------------------------------------------------

 

Assignor herein expressly excepts, reserves and retains all of its remaining
right, title and interest in and to and lands expressed on Exhibits A-1 and A-2
not associated with the Wellbore Rights, as well as all equipment and facilities
not associated with Dingo Unit 1H, 2H & 3H Wellbores, and the Platypus Hunter 2H
& 3H Wellbores.


This Partial Assignment and Bill of Sale of Wellbore Rights shall be binding
upon and inure to the benefit of Assignee and Assignor and their respective
successors, heirs and assigns.


This Partial Assignment and Bill of Sale of Wellbore Rights is made and accepted
without any representations and warranties, expressed or implied, except
warranty of title by, and through and under Assignor, but not otherwise.


This Partial Assignment and Bill of Sale of Wellbore Rights may be executed in
any number of counterparts, and each counterpart may be recorded separately or
may be combined to form one (1) instrument for recording purposes.


Executed by Assignor and Assignees on the dates reflected in their respective
acknowledgments, but effective as of the date stated above.




















“ASSIGNOR”


LUCAS ENERGY, INC.




By:________________________________
                        
Printed Name:_______________________


Title:______________________________
“ASSIGNEE”










--------------------------------------------------------------------------------

 

AEP ASSETS, LLC




By:_________________________________
                            
                            
        
(i)    
(ii)    ACKNOWLEDGMENTS


STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me on this _____ day of February, 2015
by ___________________________, who is _____________ of LUCAS ENERGY, INC., a
Nevada corporation, on behalf of said corporation.


My Commission Expires:_____________    ____________________________________
Notary Public for the State of Texas
County of Harris
Printed Name:________________________












STATE OF TEXAS
    
COUNTY OF TRAVIS


This instrument was acknowledged before me on this _____ day of February, 2015
by __________________, who is ______________ of AEP ASSETS, LLC, a Texas limited
liability company, on behalf of said limited liability company.


My Commission Expires:___________    ____________________________________
Notary Public for the State of Texas
County of Travis
Printed Name:________________________










--------------------------------------------------------------------------------

 



NOTICE OF CONFIDENTIALLY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


STATE OF TEXAS                            §
                    §
COUNTY OF KARNES                        §    




PARTIAL ASSIGNMENT AND BILL OF SALE OF WELLBORE RIGHTS




This Assignment and Bill of Sale of Wellbore Rights (“Assignment”), dated
effective as of February 24, 2015 (the “Effective Date”), is from LUCAS ENERGY,
INC., a Nevada corporation, whose mailing address is 3555 Timmons Lane, Suite
1550, Houston, Texas 77027 (hereinafter referred to as “Assignor”), to AEP
ASSETS, LLC, a Texas limited liability company, whose mailing address is 3355
Bee Caves Road, Suite 608, Austin, Texas 78746 (hereinafter referred to as
“Assignee”),


WHEREAS, Assignor owns an undivided fifty percent (50%) working interest in the
Boggs Unit in Karnes County, Texas, that certain proposed Boggs Unit 1H Wellbore
(the “1H Wellbore”) and that certain proposed Boggs Unit 2H Wellbore (the “2H
Wellbore”), being more particularly described on the respective exhibits “A-1”
and “A-2” attached hereto.


NOW THEREFORE, Assignor, for and in consideration of the payment by Assignee of
the sum of Ten Dollars ($10.00), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, does herby agree to
convey an undivided fifty percent (50%) working interest in and to the 1H and 2H
Wellbores, as proposed or subsequently amended, along with all right, title and
interest owned by Lucas lying within 100’ laterally perpendicular to the
wellbores as drilled (the “Wellbore Rights”).


Assignor herein expressly excepts, reserves and retains all of its remaining
right, title and interest in and to and lands expressed on Exhibits A-1 and A-2
not associated with the Wellbore Rights, as well as all equipment and facilities
not associated with 1H and 2H Wellbores.


This Partial Assignment and Bill of Sale of Wellbore Rights shall be binding
upon and inure to the benefit of Assignee and Assignor and their respective
successors, heirs and assigns.










--------------------------------------------------------------------------------

 

This Partial Assignment and Bill of Sale of Wellbore Rights is made and accepted
without any representations and warranties, expressed or implied, except
warranty of title by, and through and under Assignor, but not otherwise.


This Partial Assignment and Bill of Sale of Wellbore Rights may be executed in
any number of counterparts, and each counterpart may be recorded separately or
may be combined to form one (1) instrument for recording purposes.


Executed by Assignor and Assignees on the dates reflected in their respective
acknowledgments, but effective as of the date stated above.






















“ASSIGNOR”


LUCAS ENERGY, INC.




By:________________________________
                        
Printed Name:_______________________


Title:______________________________
“ASSIGNEE”


AEP ASSETS, LLC




By:_________________________________
                            
                            
        
(i)    








--------------------------------------------------------------------------------

 

(ii)    ACKNOWLEDGMENTS


STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me on this _____ day of February, 2015
by ___________________________, who is _____________ of LUCAS ENERGY, INC., a
Nevada corporation, on behalf of said corporation.


My Commission Expires:_____________    ____________________________________
Notary Public for the State of Texas
County of Harris
Printed Name:________________________












STATE OF TEXAS
    
COUNTY OF TRAVIS


This instrument was acknowledged before me on this _____ day of February, 2015
by __________________, who is ______________ of AEP ASSETS, LLC, a Texas limited
liability company, on behalf of said limited liability company.


My Commission Expires:___________    ____________________________________
Notary Public for the State of Texas
County of Travis
Printed Name:________________________












--------------------------------------------------------------------------------

 

EXHIBIT C


CONTINGENT PROMISSORY NOTE




Date:
February 26, 2015



Maker:        AEP Assets, LLC, a Texas Limited Liability Company (“AEP”)


Maker’s Mailing Address:     3555 Timmons Lane,     Suite 1550
Houston, Texas 77027
Attention: Anthony C. Schnur


Holder/Payee:        Louise H. Rogers, as her separate property (“Rogers”)


Holder/Payee’s Mailing Address:    c/o Sharon E. Conway
Attorney at Law
2441 High Timbers, Suite 410
The Woodlands, Texas 77380-1052


The terms “AEP” and “Rogers” and other nouns and pronouns include the plural if
more than one exists. The terms “AEP” and “Rogers” also include their respective
heirs, personal representatives, and assigns. AEP and Rogers are collectively
referred to in this Note as the “Parties.”


Place for Payment (including county):    2512 Alta Mira
Tyler, Smith County, Texas 75701-7301
(Paid via wire transfer or check as set forth below)


Principal Amount:
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)



Interest Rate:
Eighteen percent (18%) per annum. Interest accruing under this Note shall be
computed on the basis of a 360-day year and shall be assessed for the actual
number of days elapsed.



Contingent Note, Maturity Date, and Terms of Payment:


This Note is contingent and shall only be payable if any of the following events
occurs, and interest begins to accrue immediately upon the occurrence of the
earlier of the following events (collectively the “Contingency Events”):


(1) the termination of the Letter of Intent or of the Definitive Agreement
between AEP, Lucas Energy, Inc. (“Lucas”), and Victory Energy Corporation
(“Victory”) (and any other applicable parties) as those documents are defined in
the Pre-Merger Collaboration Agreement entered into by AEP, Lucas, and Victory
(and any and all other parties) and dated






--------------------------------------------------------------------------------

 

on or around the same date as this Note (the “Collaboration Agreement”); or


(2) upon the failure of AEP to satisfy the Well Funding Requirements set forth
in the Collaboration Agreement and that failure is not cured within sixty days
of AEP receiving notice from Lucas of the failure.


Maturity Date: The entire amount of principal and accrued interest is due and
payable on or before the 90th day following the earlier occurrence of any one of
the Contingency Events (“Maturity Date”).


Late Payments: If the payment or any portion of it is late, it shall be subject
to a fee of three percent of the total amount of the payment (principal and
interest) that is late.


Payments of Principal: All payments of principal shall be made by wire transfer
using the following wiring instructions:


Bank Name:             Bank of New York
ABA Routing Number:     021000018
Account Number:         Beneficiary Acct #8900512385 Pershing, LLC
FFC A/C #:             NW7-263093
Customer/Account Name:      Louise H. Rogers


Any and all wire transfer fees shall be paid for by AEP and the amount wired
shall be adjusted in the amount necessary to ensure that the total amount
received into Rogers’ account is the total amount of the interest and principal
(if applicable) due.


Payments of Interest: All interest payments shall be made by AEP check on good
funds made payable to “Louise H. Rogers, as her separate property,” and shall be
sent via Federal Express to Mrs. Rogers at her address in Tyler, Texas, set
forth above. AEP shall ensure that the Federal Express package delivery date is
on or before the due date for the interest payment. If the payment is not
received by Rogers on or before the due date, it is considered late.


Notice of Payment: Immediately upon receiving confirmation that each wire
transfer of a principal payment has been completed, AEP shall send via e-mail to
Rogers’ attorney, Sharon E. Conway, a copy of the confirmation.
Contemporaneously with sending each interest payment, AEP shall scan the payment
check and the transmittal letter to Mrs. Rogers into PDF format and shall e-mail
the scanned copies of the check and transmittal letter, along with the Federal
Express tracking number for delivery, to Ms. Conway. These notifications allow
Ms. Conway to verify timely payment. Failure to send either of these
confirmations to Ms. Conway shall constitute an Event of Default.










--------------------------------------------------------------------------------

 

Assignment of Interest. AEP assigns any and all of its right, title, and
interest in and to any refunds of wellbore funding (or any other funds) that AEP
has a right to receive if a Contingency Event occurs to Rogers to the full
extent of all principal, accrued interest, and any and all other fees and
expenses that are due to Rogers pursuant to this Note. Any amount of refunded
wellbore or other funding that AEP has a right to receive that is in excess of
the aggregate amount due to Rogers pursuant to this Note belong to AEP.


Annual Interest Rate on Matured,
Unpaid Amounts (Default Rate):
Eighteen Percent (18%) per Texas Finance Code Chapters 306 and 303





Promise to Pay.    AEP promises to pay to the order of Louise H. Rogers at the
place for payment and according to the terms of payment the principal amount
plus interest at the rates stated above. Any amounts under this Note remaining
unpaid as of the due date shall be due and payable no later than the Maturity
Date.


Application of Payments.    Payments under this Note shall be applied first to
accrued and unpaid interest and the balance, if any, to principal. Any allowed
or mandatory prepayment of this Note shall also be accompanied by the payment of
all accrued and unpaid interest on the amount prepaid. Partial prepayments of
this Note shall be applied to the installments in the inverse order of their
maturities.


Waiver of Demand, Presentment, etc.    Failure by AEP to timely make the payment
of this Note on or before the Maturity Date constitutes default of this Note.
AEP and each surety, guarantor, and endorser all waive any and all notices,
demands for payment, presentations for payment, notices of intent to accelerate
maturity, notices of acceleration, protests, notices of protest, and notice of
dishonor. AEP also waives any notice of intent to file suit and diligence by
Rogers in taking any action to collect amounts due under this Note. No delay by
Rogers in exercising any right or remedy available to her to enforce this Note
shall constitute a waiver of the right or remedy. A waiver on one occasion shall
not operate as a bar to or waiver of any right or remedy of Rogers on any future
occasion.


Usury Compliance.    The Parties to this Note intend to comply with the usury
laws applicable to this Note. Accordingly, the Parties agree that no provision
in this Note or in any related documents (if any) shall require or permit the
collection of interest in excess of the maximum rate permitted by law. If any
excess interest is provided for or contracted for in this Note, or charged to
AEP or any other person responsible for payment, or received by Rogers, or if
any excess interest is adjudicated to be provided for or contracted for under
this Note or adjudicated to be received by Rogers or her assignee or successor,
then the Parties expressly agree that this paragraph shall govern and control
and that neither AEP nor any other party liable for payment of the Note shall be
obligated to pay the amount of excess interest, and the Note shall be modified
as necessary to reflect this agreement and not voided. Any excess interest that
may have been collected shall be, at Rogers’ option, either applied as credit
against any unpaid principal amount due or refunded to AEP. The effective rate
of interest shall be automatically








--------------------------------------------------------------------------------

 

subject to reduction to the maximum lawful contract rate allowed under the usury
laws of the State of Texas as they are now or subsequently construed by the
courts of the State of Texas.


Attorney’s Fees and Costs of Collection upon Default. If this Note is given to
an attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then AEP
shall pay all of Rogers’ actual attorney’s fees, all costs of collection, all
expenses of litigation, and all costs of court incurred in addition to any and
all other amounts due.


Governing Law; Venue and Jurisdiction; Waiver of Jury Trial. This Note shall be
governed by the laws of the State of Texas. The Parties agree that venue for any
lawsuit under this Note is proper in Montgomery County, Texas, and AEP expressly
waives any objection to venue in Montgomery County, Texas, based on forum non
conveniens. All Parties agree that jurisdiction for any dispute under this Note
lies in the state district courts of Montgomery County, Texas. All Parties agree
to waive their respective rights to trial by jury of any dispute under this Note
and that all disputes will be submitted to the court for determination.


Amendment and Assignment. This Note may not be amended or modified in any manner
without the express written consent of Rogers or her attorney. AEP may not
assign any of its rights or obligations under this Note without the express
written consent of Rogers. Rogers may assign any or all of her rights and
obligations under this Note. Any assignment by Rogers remains subject to the
occurrence of a Contingency Event as set forth above.


Maker:


AEP Assets, LLC




By:    ______________________________    Date of Signature: February ______,
2015
Kenneth Hill
Chief Executive Officer








